UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported)April 23, 2014 General Electric Company (Exact name of registrant as specified in its charter) New York 001-00035 14-0689340 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 3135 Easton Turnpike, Fairfield, Connecticut 06828-0001 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code(203) 373-2211 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07. Submission of Matters to a Vote of Security Holders. (a)General Electric Company (the “Company”) held its annual meeting of shareowners on April 23, 2014. (b)The shareowners elected all of the Company’s nominees for director; approved our named executives’ compensation; and ratified the appointment of KPMG LLP as the Company’s independent auditor for 2014.The shareowners did not approve any of the shareowner proposals, which are listed below. A. Election of Directors Shares For Shares Against Shares Abstain Non-Votes 1.W. Geoffrey Beattie 2.John J. Brennan 3.James I. Cash, Jr. 4.Francisco D’Souza 5.Marijn E. Dekkers 6.Ann M. Fudge 7.Susan J. Hockfield 8.Jeffrey R. Immelt 9.Andrea Jung 10.Robert W. Lane 11.Rochelle B. Lazarus 12.James J. Mulva 13.James E. Rohr 14.Mary L. Schapiro 15.Robert J. Swieringa 16.James S. Tisch 17.Douglas A. Warner III B. Management Proposals Shares For Shares Against Shares Abstain Non-Votes 1.Advisory Approval of Our Named Executives’ Compensation 2.Ratification of Selection of Independent Auditor for 2014 0 C. Shareowner Proposals Shares For Shares Against Shares Abstain Non-Votes 1.Cumulative Voting 2.Senior Executives Hold Option Shares for Life 3.Multiple Candidate Elections 4.Right to Act by Written Consent 5.Cessation of All Stock Options and Bonuses 6.Sell the Company SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. General Electric Company (Registrant) Date: April 28, 2014 /s/ Brackett B. Denniston III Brackett B. Denniston III Senior Vice President, General Counsel and Secretary
